DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance: Wolff US 4,572,715 is the closest art of record.
In regards to claim 1, Wolff discloses on Figure 1 an apparatus (1) capable of guiding a rotary tool (milling and drilling tool as in col 4, line 54) along a work piece corner edge (refer to corner edge of rectangular work piece 27 as in Figure 1) formed by an intersection of two orthogonal planar surfaces (e.g. top and side planar surfaces of work piece 27), the apparatus (1) comprising:
(a)    a corner guide (19 and 2) comprising two orthogonal planar components (25 and 20 or 25 and bottom surface of 2), adapted to conform to the work piece corner edge (of work piece 27) and defining a longitudinal axis from back to front (the same way as presented by Applicant as on Figure 3, reference character “A”), and a transverse plane orthogonal to the longitudinal axis; and
(b)    an adjustable tool holder assembly (2) affixed to (at least portion 19 of the corner guide via 18) the corner guide, the tool holder assembly comprising a tool holder (5), the tool holder assembly configured to independently adjust:
(i)    a tool holder longitudinal position (along rods 18);
(ii)    a position of the tool holder in the transverse plane, relative to the corner guide (see vertical direction arrows on element 7, refer to the position of 41 plus 7); and
(iii)    an angular orientation of the tool holder rotating in the transverse plane relative to the corner guide (see angular/pivot direction arrows 41 on element 13 as on Figure 3).

A modification of the device of Wolff to have the tool holder be independently adjusted along the longitudinal axis, relative to the corner guide would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
In regards to claim 7, Wolff discloses an apparatus (1) capable of guiding a rotary tool (drilling and milling tool as described above) comprising a rotatable tool bit (inherently the drilling and milling tool have a rotatable tool bit) relative to a corner edge of a work piece (of 27) formed by an intersection of a horizontal work piece surface and a vertical work piece surface, the apparatus comprising:
(a)    a horizontal guide surface (refer to horizontal guide surface of 16) for engaging the horizontal work pieces surface (of 27 as in Figure 3), and a vertical guide surface (refer to guide surface 25/26) for engaging the vertical work piece surface (of 27);
(b)    an arcuate track (40) in a vertical plane (refer to the plane where track 40 extends) orthogonal to the guide surfaces, wherein the arcuate track defines a geometric center point.
(c)    a first locking mechanism (37) for fixing the horizontal position and the vertical position of the geometric center point of the arcuate track (40) relative to the guide surfaces (refer to horizontal guide surface of 16);
(d)    a traveling member (38) movable along the arcuate track to adjust a position of the traveling member along the arcuate track (40) (see details on the specification pertaining to Figure 3);
(e)    a second locking mechanism (43) for fixing the position of the traveling member along the arcuate track (40);

However, Wolff fails to disclose that the arcuate track (40) is movable within the vertical plane relative to the guide surfaces to adjust both a vertical position and a horizontal position of the geometric center point relative to the guide surfaces.  Note that in Wolff the element 13 in conjunction with element 3 are the ones that are movable within the vertical plane relative to the guide surface and the arcuate track 40 is static in relation to the guide surfaces.
A modification of the device of Wolff to have the arcuate track be movable within the vertical plane relative to the guide surfaces to adjust both a vertical position and a horizontal position of the geometric center point relative to the guide surfaces would require a non-obvious structural modification of the device that would change the way that the device is intended to function.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE N RAMOS whose telephone number is (571)272-5134. The examiner can normally be reached Mon-Thu 7:00 am -5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on (571) 272-4502. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE N RAMOS/Primary Examiner, Art Unit 3722